The counsel for the tenants insisted, that by cutting down timber and clearing lands, the widow had committed waste, and forfeited her interest in the lands. Co. Lit. 53, a. b. 54, a.
*262] *But the court said, there was a material difference be-J tween the local circumstances of this state and of Great Britain. It would be an outrage on common sense to suppose, that what would be deemed waste in England, .coidd receive that appellation here. Lands in general with us are enhanced by being cleared, provided a proper proportion of woodland is preserved for the maintenance of the place. If the tenant in dower clears part of the lands assigned to her, and does not exceed the *262relative proportion of cleared land, considered as to the whole tract, she cannot be said to have committed waste thereby.
Referred to in 56 Pa. 129 and no Pa. 477.
In Lyman’s Appeal, 31 Pa. 44, it is said that the privileges of a life tenant are much greater under the law of Pennsylvania than those recognized by the common law of England. If the tenant exceeds his rights, the act of April 10,-1848, gives the remainder man a writ of estrepement.
Mr. Bowie, for the demandants.
Mr. Hamilton, for the tenants.
Verdict for the demandants.